DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/8/21 & 10/19/22 are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2010/0177556).
	With respect to claim 16,
	Figure 1 of Chen discloses a memory cell comprising: 
a first P-channel transistor (112), a second P-channel transistor (114), a first N-channel transistor (111), and a second N-channel transistor (113), 
wherein respective threshold voltages of the first P-channel transistor and the second P-channel transistor are different from each other, or respective threshold voltages of the first N-channel transistor and the second N-channel transistor are different from each other (Paragraph 20 - where 111 and 113 have different threshold voltages).
With respect to claim 17,
	Chen further teaches wherein: power is applied to respective sources of the first P-channel transistor and the second P-channel transistor (see Figure 1 - where Vcore is applied to respective sources of 112 and 114), 
respective drains of the first P-channel transistor and the first N-channel transistor are electrically connected to each other, thereby forming an output terminal (see Figure 1 - where 112 and 111 are electrically connected to each other at node X), 
respective drains of the second P-channel transistor and the second N-channel transistor are electrically connected to each other, thereby forming an inverted output terminal (see Figure 1 - where 114 and 113 are electrically connected to each other at node Y)), 
respective sources of the first N-channel transistor and the second N-channel transistor are grounded (see Figure 1 - where the sources of 111 and 113 are connected to Vgnd), 
the inverted output terminal (Y) is electrically connected to respective gates of the first P-channel transistor and the first N-channel transistor (see Figure 1), and 
the output terminal (X) is electrically connected to respective gates of the second P-channel transistor and the second N-channel transistor (see Figure 1).  
 Allowable Subject Matter
Claims 1-15 appear to comprise allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jany Richardson whose telephone number is (571)270-5074. The examiner can normally be reached Monday - Friday, 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANY RICHARDSON/Primary Examiner, Art Unit 2844